Citation Nr: 0203033	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  99-10 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance (A&A) of another 
person.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
October 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  




The record shows the RO rating decision in April 1997 that 
found the left upper extremity dominant resolved a pending 
appeal to the Board.  New issues based on the veteran's March 
1997 correspondence, decided and not resolved, were service 
connection for disability of the right hip and the back.  The 
RO considered entitlement to an individual unemployability 
rating (TDIU) as an "inferred issue inextricably 
intertwined" and it was covered in a supplemental statement 
of the case issued in April 1997.  

The veteran's response to notice was that he had "no 
comment" regarding the determination regarding a TDIU.  The 
RO rating decision in September 1997 that granted service 
connection for disability of the right hip and the back and a 
100 percent combined rating from June 1992 resolved his 
disagreement on those issues.  The rating board advised him 
that the issue of entitlement to a TDIU was moot in view of 
the grant of a 100 percent schedular rating.  

The veteran disagreed with the September 1997 rating decision 
regarding entitlement to dependent's education assistance 
allowance and that issue was subsequently resolved.  He also 
disagreed with the RO's explanation regarding mootness of his 
claim for a TDIU arguing he had been unemployable since 1992.  
The RO advised him further regarding the basis for not 
accepting disagreement regarding the TDIU determination 
through the statement of the case on A&A.  He was advised 
that he could disagree with the effective date or ask for 
further clarification.  The Board will point out to the 
veteran that the reasoning in VAOPGCPREC 6-99 would apply to 
his situation and preclude consideration of a TDIU claim when 
a schedular 100-percent rating is already in effect for the 
same service-connected disabilities.  38 U.S.C.A. § 7104(c).  

The veteran's correspondence to the RO in May 1997 reasonably 
raised the issue of an earlier effective date for loss of use 
of the left upper extremity and an earlier effective date for 
a total disability rating.  He elaborated on the loss of use 
historically in correspondence to the RO in February 1999.  

In April 1999 he mentioned the earlier effective date for a 
total disability rating including a questioning of mootness 
of a TDIU rating prior to 1992.  As the RO has not, as yet, 
taken any action in either matter, the Board will refer them 
to the RO for initial consideration.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The Board observes that the veteran in August 2000 withdrew 
his notice of disagreement with the March 1999 RO rating 
decision that denied entitlement to specially adapted housing 
or a special home adaptation grant.  38 C.F.R. § 20.204(a).  
The RO advised him in a January 2001 supplemental statement 
of the case that it interpreted this action as a withdrawal 
of the implied claim for loss of use of the lower 
extremities.  In addition, he did not appear for a Board 
hearing scheduled in February 2002.  He did not request a 
postponement of the hearing and as a result the case will be 
processed as if the hearing request had been withdrawn.  
38 C.F.R. § 20.702(d).

In view of the Board's favorable determination below granting 
entitlement to SMC by reason of being in need of the regular 
A&A of another person, the greater benefit, the claim of 
entitlement to SMC on the alternative basis, on account of 
being housebound, has been rendered moot.  The Board observes 
the veteran does not claim to be bedridden and that he does 
not meet basic SMC eligibility criteria for the housebound 
benefit under 38 U.S.C.A. § 1114(s).  

Thus, it is not a material issue in dispute in view of the 
favorable decision on the veteran's entitlement to A&A and 
specific findings of fact are not required in addition to the 
reasoning supporting mootness. See ZP v. Brown, 8 Vet. 
App. 303, 304 (1995).  

The Board finds no exception to the mootness doctrine in this 
circumstance.  See, for example, Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995) and Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  


FINDING OF FACT

The veteran requires regular assistance in most aspects of 
daily living activities, principally with respect to 
protection from hazards incident to his daily environment, 
bathing, eating and dressing on account of service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular A&A of another person have been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.350(b), 3.352(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The combined 100 percent schedular evaluation for the 
veteran's service-connected disabilities has been in effect 
since June 1992.  The current individual ratings are 90 
percent for loss of use of the left (dominant) upper 
extremity, 60 percent for mechanical low back pain and 20 
percent for right hip pain with degenerative changes.

The RO considered the veteran's entitlement to SMC based on a 
need for A&A initially in April 1997 as an inferred issue 
based on the assignment of a 100 percent schedular disability 
rating.  The RO assigned an effective date in June 1992 for 
this rating, based upon a claim for increase.  The 
contemporaneous evidence referred to limited function of the 
left upper extremity and low back pain among other disorders 
that were felt to render him unable to engage in gainful 
employment.  There was also historical medical evidence 
regarding the left upper extremity.  

Contemporaneous records relied on for a Social Security 
Administration determination led to a finding of disability 
from cardiovascular disease and discogenic or arthritic 
disorders of the back.

A VA examiner in 1992 opined that the ankylosis and decreased 
sensation in the left hand would require in daily use some 
unusual contortions of hand, wrist, elbow, and shoulder.  The 
veteran elaborated on the limitation of function in 
subsequent correspondence.  A VA hospital report in 1993 
described him as independent and active in addition to noting 
left upper extremity limitation of function and back pain 
complaints.  Contemporaneous reports from private physicians 
relate a 90 percent dysfunction of the left hand and major 
loss of function of the entire left arm.  A VA examiner in 
1993 noted the left upper extremity had been maintained in a 
sling for several years with other assistive devices for the 
extremity.  Another VA examiner in 1994 reported a frozen 
left shoulder from years of holding the left upper extremity 
up to the chest.  A private physician added that he had 
significant limitation of use of the lower extremities that 
impaired or interfered with mobility and required a cane or 
assistive device for mobility. 

A VA examiner early in 1997 directed comments primarily to 
the veteran's lower back and right hip.  The examiner 
reported that he had been primarily in a wheel chair for out-
of-house activities for several years and used a cane for 
transfers in getting about in the house.  It was reported 
that he wore a pelvic girdle and a plastic brace fashioned 
for the left upper extremity.  

The veteran wrote in late 1997 that he was entitled to SMC, 
having  been issued an electric cart on account of being 
housebound and clearly dependent on aid and attendance of 
another person.  He added early in 1998 that he required an 
attendant and was extremely vulnerable, needing assistance 
with all activities of daily living.

A VA examiner early in 1998 reported that the veteran 
required an attendant, was extremely vulnerable and needed 
assistance with all aspects of daily living.  The veteran 
reportedly was unable to walk and confined to a wheel chair.  
He needed constant help with activities such as dressing, 
stool, and shower but was able to feed himself.  The examiner 
characterized the left upper extremity as essentially useless 
and stated that he could not propel himself in a wheel chair.  
As for the lower extremities he needed help with any movement 
and getting in and out of chairs, for example, but he could 
move about outside with his motorized unit.  The examiner 
characterized his spinal disease as severe.  The examiner in 
April 1999 affirmed the opinion regarding the need for 
assistance.

The RO in March 2000 had orthopedic and neurologic 
examinations performed that were directed to the nature and 
extent of lower back and lower extremity dysfunction from 
service-connected disability.  

The appellant's personal physician since 1996 wrote on his 
behalf later in 2000.  Regarding activities of daily living, 
the physician stated that the appellant required some help 
with aspects of feeding, for example cutting meat, assistance 
with chair to bed transfer, commode to shower transfer and 
help dressing.  Reportedly he could ascend or descend only 
one or two steps at a time and could perform most of his own 
functions.  According to the physician, he needed his wife's 
assistance for activities of daily living.  


Criteria

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The special monthly compensation provided by 38 U.S.C. 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.

(1) Extremities. The criteria for loss and loss of use of an 
extremity contained in paragraph (a)(2) of this section are 
applicable. 

(2) Eyes, bilateral. 5/200 visual acuity or less bilaterally 
qualifies for entitlement under 38 U.S.C. 1114(l). However, 
evaluation of 5/200 based on acuity in excess of that degree 
but less than 10/200 (Sec. 4.83 of this chapter), does not 
qualify. Concentric contraction of the field of vision beyond 
5 degrees in both eyes is the equivalent of 5/200 visual 
acuity.

(3) Need for aid and attendance. The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in Sec. 3.352(a).

(4) Permanently bedridden. The criteria for rating are 
contained in Sec. 3.352(a). Where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance (except where 38 U.S.C. 
1114(r) is involved) to avoid reduction during 
hospitalization where aid and attendance is provided in kind.  
38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 


"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001)




Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). 

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This record contains VA and 
private records that are relevant to appeal.  The appellant 
did cooperate in completing development.  

There appears to be no basis for further delay since the 
record is supplemented with probative contemporaneous 
evidence that shows the VA and the appellant met the 
obligation to assist with regard to development of the 
record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA and private medical reports on the question of 
the veteran's ability to perform self care tasks unassisted.  
Therefore, there is no necessity for another medical 
examination or opinion.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the current 
claim.  The RO provided him with an explanation of the new 
law in June 2001 that discussed the obligations to assist.  
The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim.  

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  


SMC

The Board finds that the appellant's claim of entitlement to 
SMC based upon the need for A&A is sufficiently substantiated 
in the record.  

The Board has stated its reasons for the belief that all 
relevant facts have been properly developed and that no 
further duty to assist exists with respect to the claim.  

The appellant has provided evidence, and the reports of 
examinations since the mid 1990's include sufficient 
information directed to the benefit he seeks.  Recent 
examinations have assessed his need for A&A.  
The Board must observe that a schedular 100 percent 
evaluation for a service-connected disability is not a 
threshold element for consideration of entitlement to A&A.  
The law does not require this, but in any event interpretive 
doubt is to be resolved in the claimant's favor.  See e.g. 
Brown v. Gardner, 115 S. Ct. 552, 555 (1994).  

In support of his claim, the appellant submitted a recent 
report from a physician who commented on his functional loss 
from upper extremity and low back disorders which are 
service-connected and reported that he had difficulty with 
daily living activities on account of his service-connected 
disabilities.  His spouse has been identified as the person 
who must provide ongoing assistance with self-care.  

A VA examiner in 1998 and 1999 opined that assistance with 
self-care was needed on account of the service-connected 
disabilities.  In essence, the veteran has found support from 
medical professionals regarding his need for A&A.

The medical opinions through 2000 that were directed to A&A 
criteria support a need for regular A&A, in essence, to 
protect the veteran from hazards of his daily environment and 
assist him in activities of daily living.  There is ample 
evidence of the character of his orthopedic disorders that 
would seem to support the nonmedical assertions regarding a 
need for A&A.  His difficulties in bathing, walking, and 
other self-care needs as well as eating are noted in the 
medical reports. 

It is obvious that the appellant requires assistance in major 
aspects of daily living.  The VA examiner in 1998 and his 
personal physician in 2000 noted his various difficulties due 
appreciably to the service-connected disabilities.  Further, 
these examinations were several years apart and each noted a 
need for A&A on account of the service-connected 
disabilities.  The benefit of the doubt rule is applicable 
here since there is not a preponderance of negative evidence 
against the claim.  Whatever can be brought against the claim 
from the VA examinations in 2000 directed to the low back is 
outweighed by the documented impairment from his left upper 
extremity disability and VA's decision in early 2001 to 
restore the ratings as they existed prior to July 2000.
Overall, examiners have noted the veteran's significant 
limitations in functioning from a physical standpoint that 
are due to service-connected disabilities.  The conclusions 
of physicians regarding a need for A&A appear to find support 
in information provided in competent examination reports.  A 
VA examiner and the veteran's personal physician opined in 
favor of the claim.  The VA examiners in 2000 did not 
directly comment on the need for A&A or provide opinions that 
outweigh the evidence in favor of the claim.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular A&A are set forth in § 3.352(a).  
The enumerated factors need not all be present, but at least 
one must exist to establish eligibility.  From the 
examinations that include references to a need for assistance 
there is ample support to find that the veteran requires 
assistance in major aspects of self-care on account of 
service-connected disabilities.  

The recent private medical assessment included relevant 
information on his inability to care for himself on a regular 
basis.  The Board finds that the evidence, viewed liberally, 
shows appreciable physical impairment of a degree from the 
service-connected disabilities that would reasonably require 
another person to assist him in daily self-care tasks.  
Complete helplessness is not required to establish 
entitlement, nor does the need for assistance have to be 
constant; only a regular need is required.  

VA and private examiners essentially agreed that the service 
connected disabilities were significant factors in the need 
for A&A, that they require supervision in his daily 
environment and that assistance is necessary in specified 
aspects of daily living.  

Overall he been found to have significant service-connected 
physical impairment, and it appears well established to the 
Board.  Medical examiners have established the basis for aid 
and attendance and he is essentially unable to protect 
himself from hazards incident to daily living on account of 
his service-connected disabilities.  See Prejean v. West, 13 
Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222, 224-25 
(1996); 38 C.F.R. §§ 3.350(b), 3.352(a) and VAOPGCPREC 21-94. 


ORDER

Entitlement to SMC based on a need for A&A of another person 
is granted subject to the regulations governing the payment 
of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

